SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

213
CA 16-01198
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND SCUDDER, JJ.


STEPHEN REUS AND JANINE REUS,
PLAINTIFFS-APPELLANTS,

                      V                                             ORDER

CHURCHVILLE CHILI CENTRAL SCHOOL DISTRICT,
D’AGOSTINO GENERAL CONTRACTORS, INC.,
DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.


FARACI LANGE, LLP, ROCHESTER (STEPHEN G. SCHWARZ OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

LAW OFFICES OF DESTIN C. SANTACROSE, BUFFALO (RICHARD S. POVEROMO OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (William
K. Taylor, J.), entered May 18, 2016. The order, insofar as appealed
from, denied the motion of plaintiffs for partial summary judgment
pursuant to Labor Law § 240 (1).

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on February 7, 2017,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 24, 2017                      Frances E. Cafarell
                                                Clerk of the Court